Citation Nr: 1042972	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to an initial rating in excess of 70 percent for 
bipolar disorder. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran had active service from October 1983 to November 
1988.

In a January 2004 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, denied 
entitlement to service connection for bilateral hearing loss.  
After additional evidence was associated with the file a few 
months later, the RO confirmed and continued the previous denial 
of service connection for bilateral hearing loss in a March 2004 
rating decision. 

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the VA RO in 
Chicago, Illinois, that denied entitlement to service connection 
for right and left ear hearing loss as well as entitlement to 
service connection for major depressive disorder.

The Board notes that, following the March 2004 rating decision 
that denied service connection for bilateral hearing loss, the 
Veteran submitted a petition to reopen his claim in November 
2004, within one year of the March 2004 denial.  The November 
2004 claim was adjudicated in the January 2006 rating decision.  
However, in connection with the Veteran's November 2004 claim, a 
November 2004 private audiologic evaluation report was submitted 
that reflected what appeared to be findings of hearing loss for 
VA purposes as defined by 38 C.F.R. § 3.385.  As set forth in 38 
C.F.R. § 3.156(b), when new and material evidence is received 
prior to the expiration of the appeal period, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  As 
evidence accompanying the Veteran's November 2004 claim qualifies 
as new and material evidence, such must be considered as part of 
his original April 2003 claim for service connection for 
bilateral hearing loss.  Roebuck v. Nicholson, 20 Vet. App. 307, 
316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 
(1999). Thus, the issues are characterized as entitlement to 
service connection for right and left ear hearing loss on the 
title page. 

In a March 2008 rating decision, the RO granted entitlement to 
service connection for bipolar disorder, type II, assigning a 50 
percent rating, effective September 13, 2004.  The Veteran 
appealed the assignment of the initial evaluation for that 
benefit.

In a December 2009 rating decision, the RO granted entitlement to 
a total disability rating based on individual unemployability due 
to service-connected disability (TDIU).  The RO also increased 
the Veteran's evaluation for bipolar disorder to a 70 percent 
rating, effective September 13, 2004.  In a January 2010 notice 
letter accompanying that rating decision, the RO informed the 
Veteran that the decision was considered a complete grant of 
benefits on appeal with the issue of evaluation of his service-
connected bipolar disorder without review by the Board.  However, 
the Board notes that the issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran has numerous representatives 
during the course of this appeal.  In July 2010, his attorney of 
record (Brandon M. Duncomb) withdrew his representation pursuant 
to 38 C.F.R. § 14.631(c).  Mr. Duncomb indicated that the Veteran 
was made aware of this action.  A copy of this letter was also 
sent to the Veteran.  In a letter dated in September 2010, the RO 
advised the Veteran that his appeal was being forwarded to the 
Board, and that he had the right to appoint a new representative.  
The Veteran has yet to respond.
 
The Board further observes that the issue of entitlement to 
service connection for multiple skin tags of the eyes has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial rating in excess of 70 
percent for bipolar disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A right ear hearing loss disability for VA compensation 
purposes is not shown.

2.  Evidence of record does not demonstrate that left ear hearing 
loss was manifested within the first post-service year or 
developed as a result of an established event, injury, or disease 
during active service, including in-service noise exposure or ear 
trauma.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  Left ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the service connection claims, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in May 2003 
that fully addressed all notice elements.  The letter was sent 
prior to the initial RO decision in these matters.  The letter 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after 
the April 2006 notice was provided to the Veteran, the claim was 
readjudicated in a December 2009 SSOC.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and service 
personnel records as well as records from the Social Security 
Administration (SSA) and VA and private treatment records.  The 
Veteran submitted written statements discussing his contentions 
and private treatment records.

VA examinations with respect to the service connection issues on 
appeal were obtained in March 2005 and October 2007.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the Veteran's claims file.  Each 
examiner considers all of the pertinent evidence of record, to 
include VA and private treatment records, and the statements of 
the Veteran, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2010).  

Recently the Court held that, in some circumstances, VA has a 
duty to return for clarification unclear or insufficient private 
examination reports, or it must explain why such clarification is 
not needed.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 
3, 2010).  In that case, the Court found that the Board erred in 
its consideration of an increased rating claim for hearing loss 
by not seeking additional clarification of the private 
audiograms, as: (1) there was a lengthy period of time during 
which the only available evidence consisted of the private 
audiograms, which could potentially have provided a staged 
rating;  (2) the question of whether the Maryland CNC test was 
used by the private examiners is a factual, objective question to 
which there is a yes or no answer and does not in any way rely on 
the opinion of the examiner; and (3) the burden on VA in 
obtaining this missing information is minimal.  Id.

In this case, in regards to the claim for entitlement to service 
connection for right ear hearing loss, the Board did not seek 
additional clarification of an isolated November 2004 private 
audiogram of record.  As discussed below, a VA audio examination 
conducted in March 2005 less than six months after the November 
2004 private audiogram did not show findings of right ear hearing 
loss for VA purposes under 38 C.F.R. § 3.385.  In addition, even 
assuming that the Board was to seek clarification of that 
audiogram and it ultimately showed a right ear hearing loss 
disability, a preponderance of the evidence of record analyzed in 
detail below showed that the Veteran's hearing loss was not 
incurred as a result of events during active service. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
Claims for Entitlement to Service Connection for Hearing Loss

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, the evidence must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. §3.385 (2010).

In each case where a veteran is seeking service connection for a 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2010).

Competent medical evidence is not always required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  "In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim, and the appellant prevails in either event. However, if 
the preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

The Veteran seeks service connection for bilateral hearing loss.  

In his January 1983 service entrance examination report, he was 
noted to exhibit pure tone thresholds of the right ear at 500, 
1000, 2000, 3000 and 4000 Hertz of 10, 10, 5, 0, and 10 decibels.  
Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 
4000 Hertz were listed as 10, 10, 5, 10, and 20 decibels.  

A May 1984 in-service audiogram was conducted for reference 
established following exposure in noise duties.  The Veteran was 
noted to exhibit pure tone thresholds of the right ear at 500, 
1000, 2000, 3000 and 4000 Hertz of 5, 10, 5, 5, and 10 decibels.  
Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 
4000 Hertz were listed as 10, 10, 5, 15, and 15 decibels.  It was 
indicated that the Veteran had been previously issued single 
flange personal hearing protection. 

Another in-service audiogram was conducted in May 1985 for 
reference following exposure in noise duties.  The Veteran was 
noted to exhibit pure tone thresholds of the right ear at 500, 
1000, 2000, 3000 and 4000 Hertz of 35, 30, 20, 15, and 25 
decibels.  Pure tone thresholds of the left ear at 500, 1000, 
2000, 3000 and 4000 Hertz were listed as 25, 30, 30, 15, and 25 
decibels.  It was indicated that the Veteran had a significant 
threshold shift of 20 decibels or greater.  In a followup 
audiogram, conducted after a minimum 15 hours noise free, the 
Veteran was noted to exhibit pure tone thresholds of the right 
ear at 500, 1000, 2000, 3000 and 4000 Hertz of 35, 30, 20, 15, 
and 25 decibels.  Pure tone thresholds of the left ear at 500, 
1000, 2000, 3000 and 4000 Hertz were listed as 25, 30, 35, 20, 
and 20 decibels.  In a second followup audiogram, conducted after 
a minimum 40 hours noise free since the first followup, the 
Veteran was noted to exhibit pure tone thresholds of the right 
ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 10, 5, 0, and 
15 decibels.  Pure tone thresholds of the left ear at 500, 1000, 
2000, 3000 and 4000 Hertz were listed as 15, 15, 15, 5, and 15 
decibels.  

Additional service treatment notes dated in April and May 1988 
detailed that the Veteran suffered a right ear wound that 
eventually necessitated debridement.  The wound on the right ear 
lobe was noted to heal slowly and had no apparent need for graft 
with no evidence of infection.

In his October 1988 service separation examination report, he was 
noted to exhibit pure tone thresholds of the right ear at 500, 
1000, 2000, 3000 and 4000 Hertz of 15, 15, 5, 5, and 10 decibels.  
Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 
4000 Hertz were listed as 10, 5, 5, 5, and 25 decibels.  His ears 
were marked as normal. 

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was vehicle operator/dispatcher specialist for 
three years and security police for one year.

In his April 2003 claim, the Veteran asserted that he has had 
hearing loss since 1986 as a result of military service, noting 
that he was exposed to extreme noise working on the flight line 
without hearing protection and while using firearms.  He 
indicated that he had very little post-service occupational and 
recreation noise exposure.   

In an additional statement dated in May 2003, the Veteran 
reported that he had hearing loss since service during 1984 to 
1986.  He described in-service noise exposure from working near 
the flight line.  

A November 2004 private audiogram revealed mild to moderate 
sensorineural hearing loss.  The left ear was noted to show a 
slightly asymmetrical sensorineural hearing loss and was 
indicated to be more significantly impaired in higher 
frequencies.  Speech understanding ability was reported to be 
fine for each ear. 

In a December 2004 statement, the Veteran again asserted that his 
hearing loss began while he was stationed in Germany between 1984 
and 1986.  He reported that he was an entry controller to 
restricted areas as well as a security specialist on the flight 
line and was exposed to jet noise for two years. 

In a March 2005 VA audio examination report, the Veteran reported 
that he served on the flight line in noise and complained of 
decreased hearing that dated back to the 1980s.  The examiner, a 
VA physician, referred to the Veteran's recited history of left 
ear trauma to the cartilage during service and listed a diagnosis 
of status post external ear injury in the 1980s spontaneously 
healed with no sequelae or complications.  He further noted the 
complaints of bilateral neurosensory hearing loss over the past 
10 to 15 years and as documented on a November 2004 private 
hearing test that revealed bilateral neurosensory hearing loss 
worse in the left ear.  On physical examination, the external 
ear, including the auricle on the left side was noted to be 
normal.  After reviewing unspecified records, to include the 
November 2004 private audio evaluation, as well as examining the 
Veteran, he opined that he did now feel that the Veteran's 
hearing loss was related to his history of external ear injury.  

In a March 2005 VA ear disease examination report, the Veteran 
complained of bilateral hearing loss worse in the left ear.  It 
was noted that he had military noise exposure consisting of jet 
engine noise.  The Veteran indicated that he did not wear hearing 
protection because he would not be able to hear the handheld 
radio.  He again denied a history of civilian occupational or 
recreational noise exposure.   

The Veteran was noted to exhibit pure tone thresholds of the 
right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 25, 25, 20, 
25, and 30 decibels.  Pure tone thresholds of the left ear at 
500, 1000, 2000, 3000 and 4000 Hertz were listed as 10, 10, 20, 
35, and 55 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 98 
percent in the left ear.  The examiner diagnosed normal to mild 
high frequency sensorineural hearing loss of the right ear and 
normal to moderate high frequency sensorineural hearing loss of 
the left ear.  After reviewing the claims file and examining the 
Veteran, the examiner, a VA audiologist, noted that an in-service 
right ear lobe injury in May 1988 was superficial and would have 
no bearing on the Veteran's auditory functioning.  She further 
indicated that the Veteran exhibited normal hearing on service 
entrance, fluctuating normal hearing to mild high frequency loss 
during service, and had hearing thresholds that did not meet the 
criteria for a hearing loss disability under VA regulations just 
before separation.  Based on those findings it was her opinion 
that it was not at least as likely as not that hearing loss was 
related to military service. 

In his March 2006 notice of disagreement and July 2006 
substantive appeal, the Veteran contended that his hearing got 
worse during service as a result of noise exposure and/or in-
service ear trauma in 1988. 

In an October 2007 VA audio examination report, the Veteran 
complained of bilateral hearing loss, asserting that he had 
military noise exposure consisting of jet engine noise while 
working on the flight line.  The Veteran again indicated that he 
did not wear hearing protection because he would not be able to 
hear the radio.  He was noted to exhibit pure tone thresholds of 
the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 15, 
10, 20, and 25 decibels.  Pure tone thresholds of the left ear at 
500, 1000, 2000, 3000 and 4000 Hertz were listed as 10, 10, 15, 
35, and 45 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 94 
percent in the left ear.  The examiner diagnosed normal right ear 
hearing and mild to moderate high frequency sensorineural hearing 
loss of the left ear.  

After reviewing the claims file and examining the Veteran, the 
examiner, a VA audiologist, noted that there was very little 
change in the Veteran's hearing from service entrance to exit.  
The latest medical research was noted to show no support for the 
theory of delayed onset hearing loss or affects on thresholds 
long after noise exposure.  Given that research and the changes 
in left ear hearing thresholds from exit to today, the examiner 
indicated that current hearing loss was very likely the result of 
some post military process.  It was the examiner's opinion that 
it was not as likely as not that the current hearing loss was 
related to military duty based on the Veteran's minimal change in 
hearing from service entrance to exit as well as his statements 
of no hearing loss at exit.     

As an initial matter, the Board notes that the post-service 
evidence of record, to include March 2005 and October 2007 VA 
audio examination results, did not reflect right ear hearing loss 
for VA purposes as defined by 38 C.F.R. § 3.385.  

A November 2004 private audiological evaluation contained 
graphical representations of the audiometric evaluation without 
interpretations of those graphs.  He reported that pure tone 
audiological testing revealed mild to moderate sensorineural 
hearing loss for each ear.  In this regard, in Kelly v. Brown, 7 
Vet. App. 471 (1995), the Court held that the Board may not 
interpret graphical representations of audiometric data.  Rather, 
the examiner must provide numerical results.  While speech 
audiometry word recognition scores were listed as 100 percent in 
each ear, there is no indication that the private audiologist 
reported the Veteran's controlled speech discrimination tests 
score under the Maryland CNC.  38 C.F.R. §§ 3.385, 4.85(a).  
Thus, for purpose of establishing the presence of right ear 
hearing loss for VA purposes, the November 2004 report has very 
little probative value compared to the numerical results provided 
in the March 2005 and October 2007 VA examination reports.  

Shedden element (1) is therefore not met in relation to the 
Veteran's right ear.  Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a disability.  38 U.S.C.A. 
§ 1110.  Accordingly, where, as here, the evidence establishes 
that the Veteran does not have the extent of right ear hearing 
loss needed to constitute a disability under 38 C.F.R. § 3.385, 
the disability for which service connection is sought is not 
established, and thus, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



However, the Board notes that the post-service treatment records, 
to include the March 2005 and October 2007 VA audio examination 
results, did reflect left ear hearing loss for VA purposes as 
defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore 
met.

While an in-service audiogram dated in 1985 revealed a 
significant threshold shift of 20 decibels or greater in the 
Veteran's hearing test results, the Board notes that service 
treatment records do not show any findings of hearing loss for VA 
purposes as defined by 38 C.F.R. § 3.385.  However, the Board has 
also considered the Veteran's statements concerning in-service 
noise exposure as well as his documented duty assignments with 
included issuance of personal hearing protection and reference 
audiograms after exposure to noise.  In giving due consideration 
to the places, types, and circumstances of his service, noise 
exposure is conceded.  38 U.S.C.A. § 1154(a).  In addition, 
service treatment notes documented that the Veteran was treated 
for a right ear wound before discharge in 1988.   In-service 
incurrence of injury is therefore met as to left ear hearing 
loss.  Accordingly, Shedden element (2) is satisfied as to this 
claim.  

A finding of a nexus between the Veteran's current left ear 
hearing loss and in-service noise exposure and/or ear trauma is 
still needed to satisfy Shedden element (3).  In this case, 
evidence of a diagnosis of left ear hearing loss is first shown 
many years after separation from active service and cannot be 
presumed to have been incurred during service.  The Board also 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, the record also includes no competent medical 
opinion establishing a causal relationship between the post-
service diagnoses of left ear hearing loss to any established 
event in service, including claimed in-service noise exposure or 
ear trauma.  In fact, in the March 2005 and October 2007 VA 
examination reports, VA audiologists specifically opined that 
Veteran's hearing loss was not likely due to military noise 
exposure.  

The Board also finds that the most probative (persuasive) 
evidence that specifically addresses the question of whether the 
Veteran's current hearing loss symptomatology is related to his 
in-service ear trauma weighs against the claim.  Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  In the March 2005 VA ear 
disease examination report, after reviewing the claims file and 
examining the Veteran, a VA audiologist specifically opined that 
the in-service right ear lobe injury in May 1988 was superficial 
and would have no bearing on the Veteran's auditory functioning.

In contrast, in the March 2005 VA audio examination report, a VA 
examiner opined that he felt the Veteran's hearing loss was 
related to his history of external ear injury to the left ear 
after interviewing the Veteran and conducting an examination.  As 
the service records did not show any left ear trauma during 
service (only a right ear lobe wound), the Board finds that the 
March 2005 VA medical opinion is not based on an accurate factual 
premise and is of little probative value.  Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) 
(stating that the Board is not bound to accept medical opinions 
that are based upon an inaccurate factual background).  

Evidence of record also includes the Veteran's statements 
asserting continuity of hearing loss symptomatology since 
discharge as well as a nexus between his claimed hearing loss and 
in-service noise exposure and/or right ear trauma.  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 
F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010) that the Board errs when it suggests that lay 
evidence can never be sufficient to satisfy the requirement of 38 
U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military 
service and a claimed condition. 

In this case, the Veteran is competent to report symptoms such as 
hearing loss because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
	
However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, his 
assertions of in-service incurrence are inconsistent with the 
history he provided to service examiners at the time of entrance 
and separation from his period of service, during which time he 
denied having hearing loss.  Caluza v. Brown, 7 Vet. App. 498 
(1995) (in determining whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of a veteran). 

	Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service (1988) and 
initial reported symptoms and diagnosis in 2003, nearly 15 years 
after service separation, despite the fact that he sought 
treatment for other medical complaints.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the [V]eteran's health and 
medical treatment during and after military service, as evidence 
of whether a pre-existing condition was aggravated by military 
service").  
	
Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence as well as continuity of symptomatology 
since service lack credibility and are found to be without 
probative value.  In addition, the Board has also determined that 
his statements concerning the etiology of his hearing loss lack 
credibility and are also without probative value, as they are 
inconsistent with probative and objective medical evidence of 
record which showed that his hearing loss was not likely due to 
military noise exposure or in-service superficial ear trauma.  

Thus, as a causal relationship between the Veteran's claimed 
hearing loss and his active service has not been established, 
either through medical evidence or his statements, Shedden 
element (3) is not satisfied as to this claim.  See, e.g. Madden 
v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims for service connection for 
right and left ear hearing loss must be denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As 
such, the appeals are denied.


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.  

Entitlement to service connection for left ear hearing loss is 
denied.  


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an initial evaluation 
in excess of 70 percent for bipolar disorder is warranted.  
Specifically, there is a significant disparity in evidence 
pertaining to the nature and severity of the Veteran's bipolar 
disorder.  

Lay statements submitted by the Veteran and his family members 
dated from 2004 to 2010 contain assertions that he has been 
grossly irresponsible in managing his finances, has an 
extraordinary ability to manipulate others, left multiple wives 
and children to fend for themselves, been homeless, attempted 
suicide on multiple occasions, and exhibited a wide variety of 
mood swings.  Similarly, private and VA treatment notes dated in 
2004 and 2005 reflected diagnoses of major depression, anxiety, 
agoraphobia, alcohol dependence, and severe bipolar disorder as 
well as detailed a severe depressive episode followed by a 
particularly brutal suicide attempt with subsequent 
hospitalization.  Low Global Assessment of Functioning (GAF) 
scores of 10 (indicative where there is persistent danger of 
severely hurting self or others (e.g., recurrent violence) or 
persistent inability to maintain minimal personal hygiene or 
serious suicidal act with clear expectation of death) and 40 
(representing major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood) were 
reported at that time.  Such evidence would tend to support a 
finding of total occupational and social impairment as 
contemplated by 38 C.F.R. § 4.130, Diagnostic Code 9432.

However, there is also evidence depicting considerably healthier 
disability picture during this same time period.  In an October 
2004 statement, a private physician, M. B., M.D., indicated that 
the Veteran had a current personality disorder and characterized 
his condition as resulting in occupational and social impairment 
with only "deficiencies" in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  Similarly, during 
a December 2007 VA mental disorders examination, the examiner 
listed a diagnosis of moderate to severe bipolar disorder that 
interfered with the Veteran's employment and functioning, causing 
social and industrial inadaptability/impairment.  His 
occupational and social impairment were noted to be caused by 
"reduced" reliability and productivity with symptoms like mood 
swings causing impaired judgment and difficulty in establishing 
and maintaining effective work and social relationships.  He was 
assigned a GAF score of 55 when on his medications, which is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
ranging between 50 and 58 were also reported in September 2004, 
October 2004, January 2005), and January 2006.  


VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the 
AMC/RO should arrange for the Veteran to undergo a VA mental 
disorders examination at an appropriate VA medical facility to 
determine the severity of his service-connected bipolar disorder.

The claims file also reflects that the Veteran has received 
medical treatment for his service-connected bipolar disorder from 
the VA Medical Center (VAMC) in St. Louis, Missouri; however, as 
the claims file only includes records from that facility dated up 
to May 2010, any additional records from that facility should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his service-connected bipolar 
disorder for the period from April 2002 to 
the present.  Of particular interest are any 
outstanding VA records of evaluation and/or 
inpatient or outpatient treatment of the 
Veteran's service-connected bipolar disorder 
from the St. Louis VAMC, for the period from 
May 2010 to the present.

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.

2.  The Veteran should also be scheduled for 
a VA mental disorders examination to 
determine the severity of his service-
connected bipolar disorder.  Prior to the 
examination, the claims folder must be made 
available to the physician conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated tests 
and studies are to be performed.  

The examiner should state whether the 
Veteran's service-connected bipolar disorder 
more nearly approximates a disability 
characterized by total occupational and 
social impairment due to such symptoms as 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of one's close relatives, 
occupation, or own name.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the October 2008 SOC.  If the 
benefit sought on appeal remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


